[Cite as State v. Weber, 2021-Ohio-1545.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


STATE OF OHIO,                                       :     MEMORANDUM OPINION

                 Plaintiff-Appellee,                 :
                                                           CASE NO. 2021-L-043
        - vs -                                       :

JOSEPH T. WEBER,                                     :

                 Defendant-Appellant.                :


Criminal Appeal from the Mentor Municipal Court, Case No. 2017 CRB 00725.

Judgment: Appeal dismissed.


Lisa M. Klammer, City of Mentor Prosecutor, 8500 Civic Center Boulevard, Mentor, OH
44060 (For Plaintiff-Appellee).

Joseph T. Weber, pro se, A.S.P.C., P.O. Box 8909, San Luis, AZ 85349 (Defendant-
Appellant).



MATT LYNCH, J.

        {¶1}     Appellant, Joseph T. Weber, pro se, filed an “Appeal to Denial of Interstate

Agreement on Detainers Act by Law,” construed as a notice of appeal, on April 5, 2021.

Appellant appeals from the trial court’s February 18, 2021 entry denying his motion to

dismiss.

        {¶2}     Appellant was charged with assault on May 1, 2017. He failed to appear

for his arraignment on May 12, 2017. Correspondence from appellant was reviewed by

the trial court on August 26, 2019, and a “Notice of Availability” was filed on April 27,
2020. On February 18, 2021, appellant filed a motion to dismiss with prejudice and to

quash the outstanding warrant pursuant to an Interstate Agreement on Detainers

violation. On the same date, the trial court denied appellant’s motion. This appeal

followed on April 5, 2021.

       {¶3}      Pursuant to R.C. 2953.02, a court of appeals only possesses jurisdiction

to hear an appeal from a criminal case if the appeal is from a “judgment or final order.”

       {¶4}      In addition, R.C. 2505.02(B) defines a final appealable order, in part, as

the following:

       {¶5}      “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶6}      “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶7}      “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶8}      “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶9}      “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶10} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶11} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action. * * *”




                                               2
       {¶12} The Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107 (1964).       Further, the denial of a motion to dismiss for an

Interstate Agreement on Detainers violation is not a final appealable order. State v.

Johnson, 4th Dist. Scioto No. 16CA3733, 2016-Ohio-7036, ¶ 8.

       {¶13} In the instant matter, the trial court has merely denied appellant’s motion

to dismiss. No sentence has been issued, and the entry does not qualify as a final

appealable order under R.C. 2505.02.

       {¶14} This appeal is premature since there is no final judgment which could be

the subject of an appeal at this time.

       {¶15} Appeal dismissed.



MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                           3